DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0344155; hereafter Lee ‘155) in view of Lee et al. (WO 2018/016924; US 2019/0278416 is relied upon as a translation; hereafter Lee ‘416).
Regarding claim 1:
Lee ‘155 discloses:
An electronic device comprising: 
at least one sensor (Fig. 7); 
a display comprising: 
a touch panel (Fig. 1: “first touch sensor”), and
at least one pressure sensor (Fig. 2: “second touch sensor,” where it can be a pressure sensor as in paragraph 42) disposed on an upper layer or a lower layer of the touch panel (as seen in Fig. 1), 
configured to sense a pressure applied to at least a region of the display (paragraph 42), the at least the region comprising a plurality of pressure regions (paragraph 85: each conductive patch, as seen in Fig. 4A, is a separate “pressure region”), and 
at least one processor, wherein the at least one processor is configured to: 
sense whether the electronic device is in a submerged state using the at least one sensor or the display (paragraph 96, 
receive a user input to the at least the region of the display while the electronic device is sensed in the submerged state (paragraph 99), 
acquire a pressure and a position of the user input using the at least one pressure sensor (paragraphs 61-62, 99), and 
process the user input based on the acquired pressure and the acquired position (paragraph 99),

wherein the at least one pressure sensor comprises a plurality of separate pressure sensors, (paragraph 75: each “conductive patch” shown in Fig. 4A: 440 is a separate pressure sensor).
Lee ‘155 does not disclose:
“each of the plurality of separate pressure sensors corresponding to a separate pressure region of the plurality of pressure regions respectively, each pressure region of the plurality of pressure regions corresponding to a single pressure sensor, and
“wherein each of the plurality of pressure regions corresponds to a different interface for a different application.”
Lee ‘416 discloses:
each of the plurality of separate pressure sensors corresponding to a separate pressure region of the plurality of pressure regions respectively, each pressure region of the plurality of pressure regions corresponding to a single pressure sensor (paragraph 116; as shown in Figs. 7A and 7C), and
wherein each of the plurality of pressure regions corresponds to a different interface for a different application (Lee Fig. 7C).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee ‘155 the elements taught by Lee ‘416.
The rationale is as follows:
Lee ‘155 and Lee ‘416 are directed to the same field of art.
Lee ‘155 has an array of small pressure sensors. Lee ‘416 shows an alternative (as in Fig. 7A) of a few larger ones, and further discloses that for accuracy (paragraph 114) the icons should be placed in the pressure region corresponding to each pressure sensor (paragraph 116). One of ordinary skill in the art could have substituted this type of pressure sensor for the one used in Lee ‘155 with predictable results.
Regarding claim 2:
Lee ‘155 in view of Lee ‘416 discloses:

Regarding claim 4:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the at least one processor is further configured to: 
display a first user experience (UX) on the display while the electronic device is not sensed in the submerged state (Lee ‘155 Fig. 10: “in air”); and 
display a second UX different from the first UX on the display while the electronic device is sensed in the submerged state (Lee ‘155 Fig. 10: “under water”). 
Regarding claim 5:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the at least one processor is further configured to: 
process the user input based on the acquired pressure (as per, e.g., Lee ‘155 paragraph 87); and 
the acquired position when an intensity of the acquired pressure is greater than a specified intensity (as per, e.g., Lee ‘155 paragraph 87). 
Regarding claim 7:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the at least one pressure sensor comprises: 
a first pressure sensor (e.g., Lee ‘416 Fig. 7A: 721), and 
a second pressure sensor (Lee ‘416 Fig. 7A: 722), 
wherein the at least one processor is further configured to: 
execute a first application based on the position of the user input corresponding to the first pressure sensor (as shown in Lee ‘416 Fig. 7C each application corresponds to the position of each pressure sensor), and 
execute a second application based on the position of the user input corresponding to the second pressure sensor (as just discussed). 
Regarding claim 9:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the at least one pressure sensor comprises a first pressure sensor and a second pressure sensor, and wherein the first pressure sensor and the second pressure sensor are spaced apart from each other by a specified distance (shown in Lee ‘416 Fig. 7A where there is a gap between each sensor). 
Regarding claim 13:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the at least one sensor comprises a liquid sensing sensor or a water pressure sensing sensor (as per Lee ‘155 paragraph 125). 
Regarding claim 14:
Lee ‘155 in view of Lee ‘416 discloses:
a first pressure sensor disposed to correspond to a first pressure region of the display (as per Lee ‘416 Fig. 7A), and at least one second pressure sensor disposed to correspond to a second pressure region of the display (likewise), and
wherein the processor is further configured to: 
display a first user interface using the first pressure region and the second pressure region, and display a second user interface in the first pressure region (as per Lee ‘155 Fig. 10: in air), 
display a third user interface in the second pressure region based on the electronic device being sensed in the submerged state using the at least one sensor (as per Lee ‘155 Fig. 10: under water). 
Regarding claim 15:
This is a claim to the method performed by the electronic device of claim 1 and is met when the device operates. No further elaboration is necessary.
Regarding claim 17:
Lee ‘155 in view of Lee ‘416 discloses:
wherein the first pressure region is separate from the second pressure region (as from Lee ‘416 Fig. 7A).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘155 in view of Lee ‘416 and further in view of Wu et al. (US 2016/0092025).
Regarding claim 6:
Lee ‘155 in view of Lee ‘416 discloses an electronic device as discussed above.
Lee ‘155 in view of Lee ‘416 discloses:
wherein the user input corresponds to a first user input; wherein the at least one processor is further configured to: 
process the first user input based on an intensity of a pressure of the first user input being greater than a first intensity (e.g., paragraph 87).
Lee ‘155 in view of Lee ‘416 does not disclose wherein the processor is further configured to: 
“receive a second user input to the at least the region of the display while the electronic device is not sensed in the submerged state, and 
“process the second user input based on an intensity of a pressure of the second user input being greater than a second intensity, and wherein the first intensity is greater than the second intensity.”
Wu discloses wherein the processor is further configured to:
receive a second user input to the at least a region of the display while the electronic device is not sensed in the submerged state (paragraphs 57-59), and 
process the second user input when an intensity of a pressure of the second user input being greater than a second intensity, wherein the first intensity is greater than the second intensity (paragraphs 57-59: Wu discloses that the pressure below the threshold may be ignored in the splash mode, so not in the splash mode it is not ignored, which means it must have a different threshold).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee ‘155 in view of Lee ‘416 the elements taught by Wu.
The rationale is as follows:
Lee ‘155, Lee ‘416, and Wu are directed to the same field of art and indeed are very similar.
Lee ‘155 doesn’t really discuss the pressure levels outside of the submerged mode. Wu explains how this would change, enabling the detection to work properly. One of ordinary skill in the art could have included this with predictable results.
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘155 in view of Lee ‘416, and further in view of Jung et al. (US 2009/0049404).
Regarding claim 8:
Lee ‘155 in view of Lee ‘416discloses an electronic device as discussed above.
Lee ‘155 in view of Lee ‘416 does not disclose:
“wherein the at least one pressure sensor comprises: 
“a first pressure sensor, a second pressure sensor, a third pressure sensor, and a fourth pressure sensor, 
“wherein the at least one processor is further configured to: 
“output a pointer on the display while the electronic device is sensed in the submerged state, move the pointer to a left direction based on the position of the user input corresponds to the first pressure sensor, move the pointer to a right direction based on the position of the user input corresponds to the second pressure sensor, move the pointer to an upward direction based on the position of the user input corresponds to the third pressure sensor, and move the pointer to a downward direction based on the position of the user input corresponds to the fourth pressure sensor.”
(Arguably Lee ‘155 in view of Lee ‘416does have a first, second, third, etc. pressure sensor, but not in this context).
Jung discloses:
a first pressure sensor, a second pressure sensor, a third pressure sensor, and a fourth pressure sensor, (e.g., Fig. 3)
wherein the at least one processor is further configured to: 
output a pointer on the display while the electronic device is sensed in the submerged state, move the pointer to a left direction when the position of the user input corresponds to the first pressure sensor, move the pointer to a right direction when the position of the user input corresponds to the second pressure sensor, move the pointer to an upward direction when the position of the user input corresponds to the third pressure sensor, and move the pointer to a downward direction when the position of the user input corresponds to the fourth pressure sensor (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee ‘155 in view of Lee ‘416the elements taught by Jung.
The rationale is as follows:
Lee ‘155 in view of Lee ‘416 and Jung are directed to the same field of art.
This is just the setup for a touchpad, which is a typical input device in the art. One of ordinary skill in the art could have made the pressure sensors of Lee ‘155 a touchpad instead of underlying the entire screen with predictable results – it’s just a matter of choice of input type.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘155 in view of Lee ‘416, and further in view of Cho et al. (WO/2016/204568; US 2018/0188874 is relied upon as a translation)
Regarding claim 10:
Lee ‘155 in view of Lee ‘416discloses an electronic device as discussed above.
Lee ‘155 in view of Lee ‘416does not disclose:
“a support disposed between the first pressure sensor and the second pressure sensor.”
Cho discloses:
a support disposed between the first pressure sensor and the second pressure sensor (Fig. 7: 129; paragraph 71).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee ‘155 in view of Lee ‘416the elements taught by Cho.
The rationale is as follows:
Lee ‘155 in view of Lee ‘416 and Cho are directed to the same field of art.
Cho discloses this can limit interference between adjacent pressure sensors. This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘155 in view of Lee ‘416 and further in view of Hong (US 2018/0067614)
Regarding claim 11:
Lee ‘155 in view of Lee ‘416 discloses an electronic device as discussed above.
Lee ‘155 in view of Lee ‘416 does not disclose: 
“wherein the at least one pressure sensor comprises a first electrode layer, a second electrode layer parallel to the first electrode layer, and an elastic body layer disposed between the first electrode layer and the second electrode layer, 
“wherein an elastic body layer of a first pressure sensor among the at least one pressure sensor and an elastic body layer of a second pressure sensor among the at least one pressure sensor are spaced apart from each other by a specified distance.”
However, Lee ‘155 does disclose that the sensors are spaced apart (Fig. 4A) and that there might be a spacer between the electrode layers (paragraph 88). Lee ‘155 only does not disclose that this spacer is “elastic.”
Hong discloses:
wherein the at least one pressure sensor comprises a first electrode layer (e.g., Fig. 2: 120), a second electrode layer parallel to the first electrode layer (Fig. 2: 130), and an elastic body layer disposed between the first electrode layer and the second electrode layer (Fig. 2: 160; paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee ‘155 in view of Lee ‘416 the elements taught by Hong.
The rationale is as follows:
Lee ‘155, Lee ‘416 and Hong are directed to the same field of art.
Lee ‘155 in view of Lee ‘416 already discloses almost all of this (they are spaced apart as per Lee ‘416 Fig. 7A, and there might be a spacer between electrode layers as per Lee ‘155 paragraph 88; they only fail to disclose that the spacer is elastic). Hong discloses that an elastic layer is typically used in the same circumstances. One of ordinary skill in the art could have included this with predictable results.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘155 in view of Lee ‘416, and further in view of Hong, and further in view of Cho.
Regarding claim 12:
This is just the combination of elements introduced in claims 10 and 11. They were taught by Cho and Hong as discussed above, and are equally obvious together. No further elaboration is necessary.
	Regarding claim 16:
	Lee ‘155, Lee ‘416, Hong, and Cho discloses:
a third pressure sensor among the at least one pressure sensor (Lee ‘416 has many as per Fig. 7A); and
a second support, substantially perpendicular to the first support, the second support disposed between the elastic body layer of the first pressure sensor and an elastic body layer of the third pressure sensor (this is just a support between each sensor, which would follow from the teaching already discussed).

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive.
Applicant’s first argument (really starting toward the bottom of page 8) is that Lee ‘155 “at most discloses a single pressure sensor with a plurality of interconnected electrodes.”
This is not an accurate description of Lee ‘155. What applicant appears to be discussing here is the touch sensor portion of Lee ‘155. The pressure sensor (the bottom half of the figure) is a set of independent electrodes.
But applicant has amended the claims to include that “each of the pressure regions corresponds to a different interface for a different application” where “each pressure region…corresponds to a single pressure sensor.” In Lee ‘155 these application regions (as in Fig. 10) appear to correspond to a group of pressure sensors.
For this reason Lee ‘416 has now been relied upon. Lee ‘416 has a smaller number of pressure sensors and each clearly correspond to a different pressure region that each corresponds to a different interface.
It should be noted that Lee ‘416 almost discloses everything in the claims by itself – it is very similar to Lee ‘155. Lee ‘155 is still relied upon because it more clearly discusses the sensing of the submerged state, which is only mentioned briefly in Lee ‘416.
From here applicant goes on to argue that the dependent claims are allowable because the independent claims are allowable. Since this was not found to be the case these arguments are not persuasive either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694